Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amendments.  The 112f interpretation to the “spectroscopic device” has been withdrawn.  For clarity of the record the valid 112f interpretations are maintained and restated below.
	The 112a and 112b rejections to claim 18 are maintained.  
	The 112b rejections to claims 3, 9 and 15 are all withdrawn.
	The 102 rejection of Strang is withdrawn.  New rejections are set forth herein and are made final.
Claim Objections
Claims 7, 12 are objected to because of the following informalities:  
Claim 7 should read “wherein the at least one illuminating element”
Claim 12 should read “is provided as [[a]][ the diffractive element or a prism provided as [[a]] the refractive element”.  
Claim 14 should read “wherein the at least one illuminating element comprises a plurality of illuminating elements”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “reflected light that is detectable by means of at least one receiving element” in claims 9, 23, and 24.
“a localization unit for determining the position of the floor cleaning appliance relative to the floor surface” in claim 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When looking to the specification the “receiving device” is defined as “The receiving element 54 is configured, for example, as a line detector or as a field detector (array).”  For examination purposes, a “receiving device” is to be interpreted as any optical sensor capable of sensing different wavelengths/frequencies of the refracted light.
When looking to the specification, the “localization unit” lacks much definition.  On page 8, the localization unit is discussed and it’s disclosed that “The navigation methods familiar to the person skilled in the art may be used.”

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. On page 8 of the specification, “localization unit” is described as “It is advantageous if the floor cleaning appliance comprises a localization unit for determining the position of the floor cleaning appliance relative to the floor surface and if a map of the floor surface is stored or storable in the storage unit, linked to position-dependent information regarding the floor type. On the basis of the map of the floor surface, the floor cleaning appliance is able to automatically navigate on the floor surface or support an operator in navigation. The navigation methods familiar to the person skilled in the art may be used.”  There is no further disclosure on what the localization unit is.  On page 12 of the speciation it’s further described that “Furthermore, the floor cleaning appliance 10 comprises a storage unit 26 which is coupled to the control unit 20. For example, stored in the storage unit 26 is a map of the floor surface 12 which enables the floor cleaning appliance 10 to navigate over the floor surface 12 on the basis of the route or travel pattern. All navigation methods that are known to the person skilled in the art are conceivable here. A localization member 27 that is coupled to the control unit 20 is provided in order to determine the position of the floor cleaning appliance 10 relative to the floor surface 12 in a relative and/or absolute frame of reference.” It is unclear from the written description what the localization unit consists of.  Is this a specific sensor type or is this a function of the control unit and the spectroscopic device using a map through an algorithm.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim limitation “localization unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. On pages 8 and 12 Applicant relies on the knowledge of one of ordinary skill in the art to understand how the localization unit allows for the cleaning appliance to navigate about a map.  There is no explicit disclosure of an algorithm or sensor.  It is unclear from the written description what the localization unit consists of. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
For Examination purposes, the Examiner to interpret “localization unit” to mean any type of sensor that is capable of aiding in the task of navigation, since this would be the best guess to what a localization unit is to one of ordinary skill in the art.

Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8, 10, 12, 13, 16, 18, 20, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strang (US2015/0327742) in view of Hillen (US2014/0166047).
Regarding claim 1, Strang discloses a floor cleaning appliance which comprises at least one cleaning assembly for cleaning a floor surface (Paragraph [0035]) and an optical detection device with which a floor type is determinable, wherein the detection device is configured as or comprises a spectroscopic device with which the floor type is determinable on the basis of a spectrum of the floor surface recorded by reflection measurement (Paragraph [0046])
wherein the spectroscopic device has at least one optical illuminating element for emitting light directed at the floor surface (Item 3), at least one diffractive or refractive element for spectrally decomposing reflected light (item 5) and at least one receiving element for detecting the spectrally decomposed light (Item 6; Paragraph [0013]); 
wherein for evaluating the spectrum, characteristic features thereof are determined on the basis of at least one of relative intensity and position of two or more characteristic structures to each other (Paragraph [0024] “intensities in various spectral ranges” and further discussed in Paragraph [0021]); 
and wherein a type of a soiling of the floor surface is determinable by means of the spectroscopic device on the basis of a spectral signature of the soiling (Paragraph [0037] describes the controller evaluates the data to determine the degree of soiling on the surface).
Strang fails to explicitly disclose wherein, for adapting the cleaning to the floor surface the floor cleaning appliance bypasses or avoids a floor surface region with a predetermined floor type that should not be traversed.
	Hillen teaches a cleaning appliance that uses a spectrometer to determine floor type, wherein the controller is configured for adapting the cleaning to the floor surface the floor cleaning appliance bypasses or avoids a floor surface region with a predetermined floor type that should not be traversed (Paragraphs [0035 and 93]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the surface avoidance command as taught by Hillen to the cleaning appliance of Strang.  Doing so would ensure the cleaning appliance does not perform cleaning tasks on the wrong surface.  For example, using a wet cleaning process on a carpeted floor when it should only be done on hard floor types (Hillen Paragraph [0010]).  Such avoidance command would help prevent any damage from the cleaning appliance (In Paragraph [0008] Strang discusses similar scenarios).  
Regarding claim 2, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1, wherein at least one of cleaning parameters and travel parameters is settable by the floor cleaning appliance in dependence on the determined floor type for adapting the cleaning to the floor surface (Strang Paragraph [0046] “As already explained above with respect to FIG. 3, this measured spectrum is then compared with the reference spectra of known surfaces 2, and if a certain surface 2 is recognized, a corresponding traveling routine or cleaning/processing routine of the device 1 is carried out”).   
Regarding claim 3, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 2, wherein the cleaning parameters comprise at least one of: use, type of at least one cleaning assembly, and cleaning intensity. (Strang Paragraph [0037; discloses the controller capable of determining cleaning performance as a function to the evaluation unit which is determined by the floor type or the degree of soiling).  
The cleaning parameter of “use” is to be interpreted as the usage or to clean or not to clean.
Regarding claim 4, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 2, wherein the travel parameters comprise at least one of: route or travel pattern (Strang Paragraph [0037]; discloses the controller capable of at least determining obstacles to avoid).  
Regarding claim 6, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1, wherein, for evaluating the spectrum, characteristic features thereof are determined on the basis of at least one of the following: 
- occurrence of characteristic structures with at least one of predetermined energy and wavelength;  - 24 – 
- absolute intensity of at least one characteristic structure (Strang Paragraphs [0021, 24, and 46]).  
Regarding claim 8, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1, wherein the floor type is determinable by determining the floor material (Strang Paragraph [0021]).  
Regarding claim 10, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1, wherein the spectroscopic device comprises at least one transmitting and receiving module which comprises the at least one illuminating element, the at least one receiving element, and the at least one diffractive or refractive element, arranged in a common housing (Strang Paragraphs [0035-37; Item 9 is connected to Item 4 and is all within Item 7).  
Regarding claim 12, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1, wherein an optical transmission reflection grating is provided as a prism is provided as the refractive element (Strang Paragraph [0046]).  
Regarding claim 13, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1, wherein the at least one illuminating element is configured for the emission of light in at least one of the UV range (Strang Paragraph [0050]).  
Regarding claim 16, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1, wherein the spectroscopic device comprises a storage unit or is coupled to a storage unit in which information is stored linked to a respective floor type, the floor type being determinable by comparison of said information with the spectrum or characteristic features of the same (Strang Paragraph [0048] “This measured spectrum is in turn compared with stored spectra of known surfaces 2 and, when recognized, used to control certain operational processes or cleaning/processing operations of the device 1”).  
A storage unit is known in the art and the functionality of “information is stored” is what is expected of known data storage units.
Regarding claim 17, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 16, wherein the information is stored linked to a respective floor material (Strang Paragraph [0048] “This measured spectrum is in turn compared with stored spectra of known surfaces 2 and, when recognized, used to control certain operational processes or cleaning/processing operations of the device 1”).  
Regarding claim 20, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1, wherein at least one of the position, or an amount of soiling of the floor surface is determinable by means the spectroscopic device on the basis of a spectral signature of the soiling (Strang Paragraph [0037]).  
Regarding claim 22, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1, wherein the floor cleaning appliance is at least one of a self-steering and self-propelled floor cleaning appliance (Strang Paragraph [0033]).  
Regarding claim 23, Strang discloses a method for cleaning a floor surface with a floor cleaning appliance, wherein a floor type is determined by means of a spectroscopic device (Figure 4 Item 4, which includes Items 3, 5, and 6; Paragraph [0013]) of the floor cleaning appliance on the basis of a spectrum recorded by reflection measurement, and wherein the cleaning of the floor surface is based on the information regarding the floor type (Paragraph [0046])
wherein light directed at the floor surface is emitted by at least one optical illuminating element toward the floor surface (Item 3), reflected light is spectrally decomposed by means of at least one diffractive or refractive element for spectrally decomposing reflected light (Item 5) and the spectrally decomposed light is detected by means of at least one receiving element (Item 6); 
wherein for evaluating the spectrum, characteristic features thereof are determined on the basis of at least one of relative intensity and position of two or more characteristic structures to each other (Paragraph [0024] “intensities in various spectral ranges” and further discussed in Paragraph [0021]); 
and wherein a type of a soiling of the floor surface is determinable by means of the spectroscopic device on the basis of a spectral signature of the soiling (Paragraph [0037] describes the controller evaluates the data to determine the degree of soiling on the surface).
Strang fails to explicitly disclose wherein, for adapting the cleaning to the floor surface the floor cleaning appliance bypasses or avoids a floor surface region with a predetermined floor type that should not be traversed.
	Hillen teaches a cleaning appliance that uses a spectrometer to determine floor type, wherein the controller is configured for adapting the cleaning to the floor surface the floor cleaning appliance bypasses or avoids a floor surface region with a predetermined floor type that should not be traversed (Paragraphs [0035 and 93]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the surface avoidance command as taught by Hillen to the cleaning appliance of Strang.  Doing so would ensure the cleaning appliance does not perform cleaning tasks on the wrong surface.  For example, using a wet cleaning process on a carpeted floor when it should only be done on hard floor types (Hillen Paragraph [0010]).  Such avoidance command would help prevent any damage from the cleaning appliance (In Paragraph [0008] Strang discusses similar scenarios).  
Regarding claim 24, Strang discloses floor cleaning appliance which comprises at least one cleaning assembly for cleaning a floor surface and an optical detection device with which a floor type is determinable, 
wherein the detection device is configured as or comprises a spectroscopic device with which the floor type is determinable on the basis of a spectrum of the floor surface recorded by reflection measurement (Paragraphs 0035 and 46]); 
wherein the spectroscopic device has at least one optical illuminating element (Item 3) for emitting light directed at the floor surface, at least one diffractive or refractive element for spectrally decomposing reflected light (Item 5) and at least one receiving element for detecting the spectrally decomposed light (Item 6 Paragraph [0013]); 
wherein for evaluating the spectrum, characteristic features thereof are determined on the basis of at least one of relative intensity and position of two or more characteristic structures to each other (Paragraph [0024] “intensities in various spectral ranges” and further discussed in Paragraph [0021]);Page 6 of 13Serial No. 16/671,728 Attorney Docket No. 2651AK-6and 
wherein a type of a soiling of the floor surface is determinable by means the spectroscopic device on the basis of a spectral signature of the soiling Paragraph [0037] describes the controller evaluates the data to determine the degree of soiling on the surface).
Strang fails to explicitly disclose wherein, for adapting the cleaning to the floor surface the floor cleaning appliance bypasses or avoids a floor surface region with a predetermined floor type that should not be traversed.
	Hillen teaches a cleaning appliance that uses a spectrometer to determine floor type, wherein the controller is configured for adapting the cleaning to the floor surface the floor cleaning appliance bypasses or avoids a floor surface region with a predetermined floor type that should not be traversed (Paragraphs [0035 and 93]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the surface avoidance command as taught by Hillen to the cleaning appliance of Strang.  Doing so would ensure the cleaning appliance does not perform cleaning tasks on the wrong surface.  For example, using a wet cleaning process on a carpeted floor when it should only be done on hard floor types (Hillen Paragraph [0010]).  Such avoidance command would help prevent any damage from the cleaning appliance (In Paragraph [0008] Strang discusses similar scenarios).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Strang (US2015/0327742) in view of Windorfer (US2018/0164213).
Regarding claim 5, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1.  Strang fails to explicitly disclose wherein information is outputtable at an indication unit to a user regarding the floor type. 
Windorfer teaches a floor cleaning appliance wherein information is outputtable at an indication unit to a user regarding the floor type (Paragraph [0026]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the cleaning appliance of Strang to have a user interface where information is outputtable at an indication unit to a user regarding the floor type as taught by Windorfer.  Doing so would ensure the measured surfaces could be properly allocated by a user (Windorfer Paragraph [0026]). This would be beneficial in the event a surface was improperly classified, a user could make the appropriate changes before the cleaning appliance damaged any of the surfaces.

Claims 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Strang (US2015/0327742) in view of Hillen (US2014/0166047) in view of Hillen (US2018/0199781) referenced as Hillen B.
Regarding claim 7, Strang discloses the floor cleaning appliance in accordance with Claim 1.  Strang fails to explicitly disclose wherein the at least one illuminating element of the spectroscopic device, in relation to a main movement direction of the floor cleaning appliance, is arranged on the front side thereof, for determining the floor type of a region of the floor surface arranged upstream in the main movement direction.  
Hillen B teaches a cleaning appliance with a plurality of illuminating elements wherein at least one illuminating element of the spectroscopic device, in relation to a main movement direction of the floor cleaning appliance, is arranged on the front side thereof, for determining the floor type of a region of the floor surface arranged upstream in the main movement direction (Paragraphs [0034-38] teaches that the plurality of illuminating elements surround the optical sensor that is centrally located, therefore at least a light is on the front side of the sensor).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Strang with the plurality of illuminating elements as taught by Hillen B.  The plurality of lights surrounding the sensor makes it so no ambient light can enter the sensor housing (Hillen B Paragraph [0008]), which would improve the reliability of the identification of the surface types (Hillen B Paragraph [0007]).
Regarding claim 14, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1. Strang fails to explicitly disclose wherein a plurality of illuminating element is provided, which emit light of different wavelengths.  
Hillen B teaches a cleaning appliance with a plurality of illuminating element is provided, which emit light of different wavelengths Paragraphs [0008-13].  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Strang with the plurality of illuminating elements as taught by Hillen B.  The plurality of lights surrounding the sensor makes it so no ambient light can enter the sensor housing (Hillen B Paragraph [0008]), which would improve the reliability of the identification of the surface types (Hillen B Paragraph [0007]).  Further it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the plurality of illuminating elements different wavelengths because different surfaces reflect different wavelengths of light, measuring the different wavelength reflections from the surfaces leads to more accurate identification of surfaces (Hillen B Paragraph [0010 and 13]).
Regarding claim 15, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1. Strang fails to explicitly disclose wherein the at least one optical illuminating element comprises a plurality of annularly arranged illuminating elements is provided, which emit light to a region of the floor surface located centrally between said illuminating elements.  
Hillen B teaches the at least one optical illuminating element comprises a plurality of annularly arranged illuminating elements is provided, which emit light to a region of the floor surface located centrally between said illuminating elements (Paragraphs [0034-38] teaches that the plurality of illuminating elements surround the optical sensor that is centrally located, therefore at least a light is on the front side of the sensor).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Strang with the plurality of illuminating elements as taught by Hillen B.  The plurality of lights surrounding the sensor makes it so no ambient light can enter the sensor housing (Hillen B Paragraph [0008]), which would improve the reliability of the identification of the surface types (Hillen B Paragraph [0007]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strang (US2015/0327742) in view of Hillen (US2014/0166047) in view of Blanke (US2008/0151233).
Regarding claim 11, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1. Strang fails to explicitly disclose wherein the at least one illuminating element is or comprises a light-emitting diode.  
Blanke teaches a method of determining floor characteristics for a cleaning appliance by using an light emitting diode as the illuminating element (Item 1, Paragraph [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the illuminating element of Strang for the LED as taught by Blanke.  LEDs are known components for providing light.  LEDs for this process have been used with success and can be easily manufactured, where each diode has a different wavelength (Blanke Paragraphs [0055 and 0108]).

Claims 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Strang (US2015/0327742) in view of Hillen (US2014/0166047) in view of Knutson (US2017/0049287).
Regarding claim 18, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 16. Strang fails to explicitly disclose the floor cleaning appliance comprises a localization unit for determining the position of the floor cleaning appliance relative to the floor surface, and wherein a map of the floor surface is stored or is storable in the storage unit linked to position-dependent information regarding the floor type (It’s disclosed how the cleaning appliance can avoid obstacles and compare stored values for floor types).  
Knutson (as best understood) teaches wherein the floor cleaning appliance comprises a localization unit for determining the position of the floor cleaning appliance relative to the floor surface (Paragraph [0026]), and wherein a map of the floor surface is stored or is storable in the storage unit linked to position-dependent information regarding the cleaning operations (i.e. floor type) (Paragraph [0027]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Strang with the ability to store information pertaining to floor type and obstacles, such that a graphical map could be built showing various cleaning operations as taught by Knutson.  Doing so would allow a user to check on where the cleaning appliance has cleaned, check the level of cleanliness, and make appropriate modifications.  If the autonomous cleaning appliance were to just operate without the user being able to check on its progress, the user would have to monitor the autonomous cleaning appliance while it is cleaning to ensure all the intended areas have been passed over.  This would defeat the purpose of having an autonomous cleaning appliance.
Regarding claim 19, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 1. Strang fails to explicitly disclose the floor cleaning appliance comprises at least one camera for generating images of the floor surface, and wherein the floor type is determinable on the basis of the images and is able to be checked for agreement with the floor type determined on the basis of the spectroscopic device.
Knutson teaches a floor cleaning appliance comprises at least one camera for generating images of the floor surface, and wherein the floor type is determinable on the basis of the images and is able to be checked for agreement with the floor type determined on the basis of the spectroscopic device (Paragraph [0043] discloses a plurality of different types of cameras being used and being compared to a stored image.  Paragraph [0077-78 discloses that Example 14 can have a camera and that Example 15 can have an additional imaging camera.)  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Strang to include a camera to check the cleaning process as taught by Knutson. Mounting a camera behind the cleaning apparatus, allows for the cleaning process to be monitored (i.e. water trails or soiling on the floor).  By having different types of cameras, it allows for different types of information which may lead to recognizing patterns in the floor that could be interpreted as streaks by one or the other type of image (Knutson, Paragraph [0045]).  Giving the user a better report of how clean the floor is.
Please note that the claims only require a camera for generating images.  There is no controller recited in the claims that would achieve the result of determining the floor type or checking the images for agreement.

Regarding claim 21, Strang in view of Hillen disclose the floor cleaning appliance in accordance with Claim 20. Strang fails to explicitly disclose wherein at least one of a detection device and a camera for generating images of the floor surface is arranged downstream, in relation to a main movement direction of the floor cleaning appliance, of the at least one cleaning assembly in order to check the cleaning result on the basis of at least one of the position, amount, and kind of possible soiling and/or cleaning agent residue.  
Knutson teaches a floor cleaning apparatus wherein at least one of a detection device and a camera for generating images of the floor surface is arranged downstream, in relation to a main movement direction of the floor cleaning appliance, of the at least one cleaning assembly in order to check the cleaning result on the basis of at least one of the position, amount, and kind of possible soiling and/or cleaning agent residue (paragraph [0043-45]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Strang to include a camera to check the cleaning process as taught by Knutson. Mounting a camera behind the cleaning apparatus, allows for the cleaning process to be monitored (i.e. water trails or soiling on the floor).  By having different types of cameras, it allows for different types of information which may lead to recognizing patterns in the floor that could be interpreted as streaks by one or the other type of image (Knutson, Paragraph [0045]).  Giving the user a better report of how clean the floor is.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues Strang fails to disclose that the relative intensity and/or relative position of two or more characteristic structures to each other is determined so as to evaluate the spectrum.  The Examiner respectfully disagrees.  There are no limitations to the phrase “characteristic structures”.  What Strang does is compare the spectrum data to a reference value.  The cleaning appliance is continually capturing images, and comparing the structure to the reference values.  
	Applicant argues Strang does not disclose wherein a type of soiling of the floor surface is determinable by means of the spectroscopic device on the basis of a spectral signature of the soiling.  The Examiner respectfully disagrees. As discussed in the rejection above, Paragraph [0037] discloses “The control takes place here as a function of the type of surface 2 detected or parameters such as obstacles arranged on the surface 2 or a degree of soiling of the surface 2”.  The cleaning appliance is able to detect objects on the ground to see if they are obstacles (possibly paper clips) which needs to be avoided or if the object is small and classifies as a soiled object which needs to be cleaned.  In both of these instances, the data from the image is manipulated by the controller to make this determination.
	Applicant argues one of ordinary skill in the art would understand the content of claim 18 and then lists a few types of sensors that are capable of helping developing a map for the cleaning appliance.  The Examiner respectfully disagrees.  There is no recitation of such sensor in the specification.  As discussed above, it is unclear what is included in the localization unit.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723